Earl Warren: Charles Townsend, Petitioner, versus Frank G. Sain, Sheriff of Cook County. Mr. Leighton.
George N. Leighton: Mr. Chief Justice, may it please the Court. The principal federal question presented in this case is whether the Fourteenth Amendment to our federal constitution allows the State of Illinois to inject a drug into petitioner to quiet, sedate him, and affect his mind, and then use a confession taken from him while he is under the drug thus injected and convict him of murder. This Court has granted a certiorari to review the judgment of the Court of Appeals for the Seventh Circuit in which the judgment of the District Court, dismissing an application for habeas corpus under the Federal Habeas Corpus Act, was affirmed. Illinois proceedings had been exhausted by the petitioner and because the statement of the historical facts will necessarily involve a discussion of all the procedural questions, I will go directly to the facts that give rise to these proceedings. On January 1, 1954, the --
Speaker: Was there a hearing on this case below, any kind of a hearing?
George N. Leighton: There was a review of the complete record of the state proceedings Your Honor.
William J. Brennan, Jr.: But no -- but no supplemental testimony taken?
George N. Leighton: None, whatever.
William J. Brennan, Jr.: Was there any request?
George N. Leighton: There was You Honor.
William J. Brennan, Jr.: (Voice Overlap)
George N. Leighton: There was.
William J. Brennan, Jr.: You'll come to that I guess.
George N. Leighton: And I will touch upon that because that is important in view of the opinion of the Court of Appeals.
Felix Frankfurter: And since -- since you're being interrupted at the outset, may I put to one side, there's no suggestion in this case that the confession was due or the result of excessive retention during which the petitioner was applied to improper question.
George N. Leighton: There is that contention Your Honor. There is that contention.
Felix Frankfurter: But it's not in your question presented Mr. Leighton.
George N. Leighton: Well in the question presented, if Your Honor please, we stated broad enough to include the claim we had made in the Supreme Court of Illinois that the period of interrogation was excessive in view of the injection of the drug. That is, if I may say again Your Honor, that is the position of the petition there is involved in this case and within the question presented.
Felix Frankfurter: I don't think it's worthwhile taking your time if it is concluded in your question, but for me, those are -- and I take it for you distinct question namely was he under -- was he under extensive questioning, whatever the conditions of the questioning maybe, and was the injection of this drug in and of itself an impairment of his mind such as to preclude of finding of voluntariness?
George N. Leighton: Sure.
Felix Frankfurter: Those are two different questions?
George N. Leighton: They are -- they are different, however --
Felix Frankfurter: I was, reading the question presented, which I did a few minutes ago, I -- I didn't get the impression that will raise excessive detention as a separate claim but maybe you did?
George N. Leighton: No. Not as a separate claim but included in the broad question presented if Your Honor please.
Felix Frankfurter: They -- alright, you come to it, but it's -- how many hours all total -- what length of time was he under questioning, Mr. Leighton?
George N. Leighton: The crucial period is 8:30 pm of January 1, 1954 and 11:15 pm, that's the crucial period.
Felix Frankfurter: Was he questioned during that period?
George N. Leighton: He was questioned during that period.
Felix Frankfurter: How long?
George N. Leighton: Apparently from all the evidence now available to us, he was questioned in sense -- incisively from approximately 8:45 to 11:15 pm.
Felix Frankfurter: Well, that's the period during which the doctor came?
George N. Leighton: That's right Your Honor.
Felix Frankfurter: Well, but isn't the essence of your case then that the injection of this drug whether you would question three minutes or five minutes or even voluntarily, emitted his confession?
George N. Leighton: That's right.
Felix Frankfurter: The drug impaired, whatever he said during the immediate period of its administration?
George N. Leighton: That is correct Your Honor.
Felix Frankfurter: So that the question of, periods of question seemed to me quite irrelevant.
George N. Leighton: Not quite irrelevant.
Felix Frankfurter: Right, I don't want (Voice Overlap)
George N. Leighton: But it's not quite irrelevant but important to them.
Felix Frankfurter: In due course, in due course, I hope you disentangle the two questions.
George N. Leighton: I will Your Honor. On January 1, 1954 at about 1:45 am --
Felix Frankfurter: And was there -- one more thing, was there later repetition of this confession?
George N. Leighton: Yes there is Your Honor and I will --
Felix Frankfurter: Out of the period of the drug?
George N. Leighton: Yes there is and I will touch upon that part. At 1:45 am, on the morning of January 1, 1954, this petitioner was seen walking on the street called 35th Street in the City of Chicago by four police officers of the City of Chicago. There appeared to have been a man named Vernon Campbell who incidentally is named in different names in the record, Vincent Campbell or Vernon Campbell and I believe the name is Vernon, who had been in custody of the police some several days prior to January 1. He himself had been in custody for some robbery or the crime and by the time of his testimony in this case, he was in -- on probation from a conviction of the crime of robbery. Now, it's also fair to say that apparently during the long period of time prior to January 1, 1954 in this particular police district, they had been found several men dead, all with similar injuries on the head and the police had theorized that somewhere in this police district, there had been about a man they had designated as the house brick murder. In interrogating Campbell, they came to the conclusion that the petitioner here, Charles Townsend, had something to do with regard to these murders. And with Campbell to identify the petitioner, they went to 35th Indiana at about 1:45 am on New Years day, January 1, 1954 and arrested the petitioner in the company of another man whom later they dismissed. The record is silent as to what they did with this other man. Now, Your Honors have allowed this case to proceed on the type written record and I shall make express reference to the record where these crucial facts appear and about which there is no dispute. Townsend was taken to the second district police station and there he was held from approximate 2:45 am until 5 am, and there is nothing important that occurred between 1:45 am and 8:30 pm that will be or will be crucial federal question presented here except for one fact. Approximate an hour and a half, prior to the time that Townsend was arrested, he had taken a large injection of heroine and it is without dispute that for the period, from the time that he was 15 years of age until the time relevant here, he had been a confirmed narcotic addict and this fact had been so found by the Supreme Court of Illinois
Speaker: How old was he at this time?
George N. Leighton: He was then 19 years of age. The fact that he had taken this injection of heroine was also known by all the arresting officers because he had told them that, and they knew that he was under the influence of this heroine. Another relevant fact within this period to be stated, there was no dispute that Townsend at that time was of subnormal intelligence and upon examination by a prosecution witness, he was found to posses an IQ of 63 and to use the language of the (Inaudible) to examine him, he was using an old form of characterization near moron in this stage of psychiatric examination and to use the words of this prosecution witness, he was a near mental defective. Now, between approximately 5 am on the morning of January 1, 1954 and until 8:30 pm, Townsend was not questioned. He was held in custody and there was testimony by one of the prosecution witness that it was the desire of the police officers not to allow him to come in contact with anyone. And so they transported him from the second police district to the 19th police district for reasons best known to police consistent with this plan of theirs not to let him come in contact with anyone. He remained at the 19th district without being questioned by anyone although he says something about being asked some questions, but of the purpose of this case, we will agree that he was not questioned by anyone and he remained at the 19th district until about 8:30 pm when he was transferred to the second district and immediately given into their custody of the same four police officers who had arrested him.
Speaker: That means that between the hour of his arrest that one or something in the morning?
George N. Leighton: 1:45 am Your Honor.
Speaker: Until the following morning, he was not interrogated by any police?
George N. Leighton: Until the following evening 8:30 pm.
Speaker: Until the following evening?
George N. Leighton: That's right sir. Until the following evening.
Speaker: No interrogation?
George N. Leighton: No interrogation. He was not and we will concede in the course of this argument, no one questioned him, and no one (Inaudible) him in anyway and he remained in that station in this condition without being bothered except that he was held in custody in the way which no one could get to him, friend, counsel, otherwise.
Potter Stewart: Did anybody tried to get to him?
George N. Leighton: No one tried and for the purpose of clarifying that question, Mr. Justice Stewart, this petitioner is a man who has no one. Now at about 8:30 pm, he was brought back to the second district and there was short, very common in police practices in Cook County and Townsend was put in the company of three other men to be viewed by a man named Anagnost, who had been the victim of a similar incident as these victims, supposedly have been. In the course of the show-up, Anagnost --
Felix Frankfurter: And may I ask whether the -- what you call a show-up, is that a line up?
George N. Leighton: That's right.
Felix Frankfurter: But with others therefore?
George N. Leighton: With others there.
Felix Frankfurter: Not himself?
George N. Leighton: Not --
Felix Frankfurter: Somebody wasn't brought in, this the man?
George N. Leighton: No, he was put in the company of three other men and the purpose of this show-up as the Chicago police call it, is to allow the victim of robberies otherwise some violence to pick out the (Voice Overlap)
Felix Frankfurter: And you have no grievance about that, have you?
George N. Leighton: We have no grievance about that Your Honor. There is a significance to this incident which will touch upon this confession and I mention it now. When Anagnost was there, it was for the purpose of picking the assailant in accordance with the theory of the police that it was Townsend, but when Anagnost looked over this line up, he picked out a man who was not Townsend. Now, it is significant that when Your Honors requested the attorneys for the respondent to file an additional answer to the petition for habeas corpus, there was attached to that return, that additional answer, the confession of Charles Townsend that he robbed Gus Anagnost. It is in fact that when Anagnost picked out the person who assaulted him with a brick, he picked out a man who was not Townsend. Now until this moment, until the show-up, there's nothing to indicate, there's nothing with Townsend. Immediately thereafter however, there was an attempt by Cagney, one of the arresting officers to question Townsend and Townsend complained to him that he couldn't answer any question because he was then in the throes of what is called the withdrawal symptoms of the narcotic addict.
Potter Stewart: He had the heroin on hour or two before he was arrested?
George N. Leighton: That's right Your Honor.
Potter Stewart: On midnight on New Year's Eve?
George N. Leighton: That's right Your Honor.
Potter Stewart: And this was now New Year's night?
George N. Leighton: 8:30 -- 8:45 pm of the same day.
Potter Stewart: The same night.
George N. Leighton: And by this time, he was in the withdrawal symptom and Dr. Mansfield who treated him has described the physical disability of a narcotic addict in the withdrawal symptom. He has pains, particularly abdominal pains, he sweats, he had no control of his faculties, he' over excited, he is in a complete misery. And Cagney, the arresting officer described his condition as one in which he couldn't count how many times this petitioner bent over and wouldn't answer questions. Now, there is a quarrel here whether it was Townsend who said to Cagney “call a doctor” or whether it was Cagney's idea.
Potter Stewart: Cagney was the police officer or --
George N. Leighton: Cagney was the principal and the most active police officer in this investigation. It is clear, however, that it was Cagney who called the doctor and Dr. Mansfield so testified, Officer Cagney so testified, Officer Martin so testified, Officer Fitzgerald so testified and so did Corcoran. Cagney then called Dr. Mansfield and Dr. Mansfield --
Felix Frankfurter: I missed something Mr. Leighton, I missed something.
George N. Leighton: Sir?
Felix Frankfurter: What intervene -- I mean how did Cagney come to call?
George N. Leighton: Well, he was trying to question the petitioner but the petitioner couldn't answer any questions and the petitioner described his illness and he saw the petitioner bending over several times he said and he couldn't count the number of times that the petitioner bent over and so he -- he then called the doctor, his testimony appearing on page 358 to 361 of the type written record.
Felix Frankfurter: I got the impression from the Court of Appeals' opinion that that Townsend indicated that how he felt, is that a wrong impression Mr. Leighton?
George N. Leighton: I think Your Honor has the wrong impression about that as did the Court of Appeals.
Felix Frankfurter: Well I don't mean that I get from the record because I haven't read that.
George N. Leighton: Yes.
Felix Frankfurter: But I got the impression from the Court of Appeals and I wondered if I got the wrong impression from them.
George N. Leighton: Oh well you got the right impressions from what they said but the record --
Felix Frankfurter: Alright.
George N. Leighton: -- is not correct as to that. It was Cagney who called the doctor and it's also important this time to bear in mind that Dr. Mansfield was an employee of the Chicago Police Department. He was as he described himself a police doctor and he was at the beck and call of the Chicago Police Department. Townsend had nothing to do with calling Mansfield specifically. What can be said from the evidence is that when Townsend in this -- in this fit of withdrawal syndrome, asked for some help and --
Felix Frankfurter: He did ask?
George N. Leighton: Oh yes, he did ask and he did -- and there was -- there's some -- there's evidence here from which one could conclude that in this --
Felix Frankfurter: Well, that's what -- well, that's what the Court of Appeals is referring to.
George N. Leighton: Yes, in this colloquy --
Tom C. Clark: He said that petitioner asked to see a doctor?
George N. Leighton: That's a fair statement.
Tom C. Clark: And he has the record number.
George N. Leighton: Yes, that's the fair statement and then it was Cagney who decided on Mansfield.
Tom C. Clark: Well, you mean he's selected to the doctor?
George N. Leighton: He selected the doctor, you see.
Tom C. Clark: But Townsend asked for a doctor.
George N. Leighton: Townsend asked for a doctor because there was a conversation between Cagney and Townsend about what to do and then Cagney called Mansfield. Now the courts below, both the Seventh Circuit and the Supreme Court of Illinois have attached a great of importance to what they say, is in the record. That when Dr. Mansfield came into the police station, he talked with no one. The fact is the record is clear without contradiction that when he came to the station, the person who greeted him at the door was Cagney and he had the petitioner there in this particular room. Now, relevant to this whole inquiry, it's important to remember that the record shows that in this station there were two rooms, a room which they called the center room and a room called the South room. Townsend and Cagney were in the center room. The State's Attorney who took the confession was in the South room. Now, it's also important remember that at this point, when Dr. Mansfield came into the station, the State's Attorney who was there to take the confession had already been called at 8:35 pm and I point to You Honors a letter written by Mr. Janega to his superiors, in his own language saying that at 8:35 pm of January 1, 1954 he had been called to the second district in connection with this interrogation of Townsend and he had made the necessary arrangements to be there and had called the reporter and this was at 8:35 pm and this according to the un-contradicted testimonial of prosecution witnesses was before the show-up and before the doctor had been called.
Felix Frankfurter: Mr. Leighton, this is for me at least, a very crucial part of your -- of the case. Is there any suggestion, is there any implication in what you said that there was any kind of cahoots, I don't mean use the phrase, any kind of pre-arranging between the police in bringing a doctor there and the anticipated presence of the district attorney, anything like comparable to what we had and what is Layer?
George N. Leighton: Layer versus Deno?
Felix Frankfurter: Yes.
George N. Leighton: Well then I'll pause.
Felix Frankfurter: What do -- what do you claim is that?
George N. Leighton: Your Honor I devoted a great deal of time to this case and to this precise question you just asked, and I submit simply this. It is beyond my sense of comprehension to believe that an experienced police officer like Cagney and Corcoran who were part of the homicide section of Chicago Police Department would call a doctor to the police station to inspect and examine and give therapy to a principal witness or the principal suspect to clear up six important felonies and not have in mind some relationship between the administration of the drug and the consequence that was reached. We due respect to the judgments of all the judges below who apparently don't agree with me, I merely submit to Your Honor in answer to your question that in my judgment, a fair reading of this record is that the calling of Janega at 8:35 pm, the selection of a police doctor, the presence of Cagney in the room, the injection of drug without anything being said by the doctor to Cagney, a doctor who later said he had never seen in his life any truth serum, scopolamine although he treated him with hyoscine which according to all the pharmacological opinion in this country and in Europe is a drug which is administered in the cases of criminal investigation for the purpose of taking confessions.
Felix Frankfurter: I thought those two drugs were the same drug with different names?
George N. Leighton: They are the same drug with a different names and I will touch upon that question because --
Felix Frankfurter: Please forgive me, I must to ask some questions about this?
George N. Leighton: Sure.
Felix Frankfurter: Is there any -- any basis in the record to indicate that Cagney knew in advance their Townsend would need administration of a doctor, more particularly that a drug having -- having amnesia or potential amnesia effect would be injected? And that this all was by way of pre-arrangement other than -- is there any evidence to indicate that all of these have anticipated that Cagney knew that it (Inaudible) found in this expressing condition, express condition, he would then the doctor and that they were a non-articulated or non-disclosed pre-arrangement? I ask it because I see a very strongly about such a matters.
George N. Leighton: Well if Your Honor please, I don't see how any other conclusion can be reached from all the facts than that. For the simple reason that Cagney knew his condition in the early part of the day and -- and there is every reason to believe that Cagney as was well-acquainted with Mansfield as Mansfield was with the general subject of narcotic addicts in the withdrawal symptom.
Felix Frankfurter: Is the time period, I'm quite ignorant about these things --
George N. Leighton: I'm sorry.
Felix Frankfurter: -- is that -- is it well-known or is there evidence (Inaudible) allowing the inference that a police official with experience would know that at a certain period, during which the withdrawal would operate deleteriously so that injection will be proper etcetera, etcetera --
George N. Leighton: Yes Your Honor.
Felix Frankfurter: -- anything like that?
George N. Leighton: Yes Your Honor, there is.
Felix Frankfurter: Is that on the record?
George N. Leighton: In the record, there is testimony like Cagney himself that he knew at the time that he arrested Townsend.
Felix Frankfurter: That he was an addict?
George N. Leighton: He was an addict.
Felix Frankfurter: Yes, but --
George N. Leighton: -- and that he had -- he had taken the injection and he knew that he was a narcotic addict. He knew he had taken the injection you see, and my answer to Your Honor's question is that since he knew all these facts and since he knew from his experience of many years of the consequences of heroine injection in a narcotic addict, that there was a fair inference from all of this that he knew also the -- the other parts of the whole question.
Speaker: Was this dose an unusual dosage?
George N. Leighton: The drug given by the doctor?
Speaker: Yeah.
George N. Leighton: No, the answer is yes and I'll -- and I'll now say why. If Your Honor will look at Dr. Mansfield's testimony and it will appear on pages 210 of the record to 2 - 251 of the type written record. He testified out of the presence of the jury on the suppression of the confession that he gave this petitioner a dosage consisting of 1/8 grain of Phenobarbital together with what he said was one-half hyoscine and he defined that mean 1/230 grain of hyoscine. Now, that's what he said when the motion suppressed was heard. However, in the case-in-chief, when Dr. Mansfield testified and I call Your Honors' attention to his testimony that is found on page 3 -- correction, page 981 to 991 of the record. There, he said that he gave him 1/8 of gram of Phenobarbital and 1/230 of a gram of hyoscine. Now, if You Honors please, that is 16 times more drug than this doctor had testified before the judge because a gram contains 15.432 grains and roughly in drug palettes, a gram has approximately 16 times more drug than a grain. Now, before the judge and I again call Your Honors' attention that only once, only once in this doctor's testimony that he defined and that appears on 215 on the record, only once did he say that he administered 1/230 of a grain of hyoscine. Now to answer Your Honor's question, it is generally agreed by all pharmacological experts, both in this country and in Europe, that the therapeutic dose of hyoscine within the normal range that will not completely paralyze an individual is between 1/200 of a grain and 1/100 of a grain.
William J. Brennan, Jr.: Of a grain or a gram?
George N. Leighton: Of a grain.
William J. Brennan, Jr.: A grain?
George N. Leighton: A grain you see and this -- this -- this expert that the courts below had lauded in this way testified before the judge that he gave him 1/230 of a grain, but before the jury he said that he gave him 1/230 of gram and his testimony appears on the pages I just called Your Honor's attention.
Speaker: From your point of view, his testimony was more favorable for the – for the juries than it was before the judge?
George N. Leighton: Yes.
Speaker: And was he -- was he cross -- was your man represented by counsel?
George N. Leighton: He was Your Honor.
Speaker: Any point made of it?
George N. Leighton: None was made strongly a bit and I can only attribute this to the fact that no one stopped to do the mathematical computation to determine that there are 15.432 grains in a gram and it was left over very easily but it's repeated, his testimony repeated again on pages 987 to 991 of the record and again, he was talking of grams and not grains.
Speaker: Well, I may be wrong but I thought there was a clear cut issue presented to the jury that the state on the one side, that this was not only normal dosage, but less than normal dosage and on your side that it was excessive dosage.
George N. Leighton: That's right.
Speaker: And both those -- that issue of fact was -- it was presented to the jury and that the jury brought in the verdict that it did?
George N. Leighton: Except this Your Honor, if Your Honor will look at the instructions given to this jury, those instructions didn't touch at all upon this important pharmacological question?
Speaker: Did you -- will you deny any instructions that were requested with this issue?
George N. Leighton: Your Honor I cannot answer that question because I didn't try the case and I'm only looking at the record as it's now is formed and at the time when this record was put up, at that time, we didn't have the rule we know have in Illinois that all of the instruction must be in the abstract. Now, I might add also Your Honor that in the course of reviewing the Supreme Court of Illinois, this precise question was not analyzed as carefully as I am analyzing it here. But I suggest to Your Honor that if you look at the instructions given to the jury and you look at the testimony, you will see that actually the import and the importance of this drug didn't occur to anybody in that case except insofar as Mr. Branion, the public defendant by instinct of his long experience had Dr. Proctor to testify about the drug. And I suggest to you most respectively, if you look at Dr. Proctor's testimony unfortunately, it doesn't go to the heart of the important constitution question which we are now confronted, namely did this drug, why is this drug sufficient, not only to create amnesia or loss of memory, but did it affect his will power. But the evidence in the record, when looked at against the accepted pharmacological expert opinion, by which this evidence must be judged, is that this man was given according to this doctor's own testimony for the jury, 16 times more drugs than is recognized as a therapeutic dose.
Speaker: In other words what you're saying as I understand it correctly that the issue that you're arguing now when it went up the case -- as the case was tried, and as it went up to the Supreme Court of Illinois, didn't figure very heavily?
George N. Leighton: Well not as carefully as I'm doing it here. If we argued it, for instance I was appointed to represent this petitioner, when he was sentenced to death. I argued this question in the Supreme Court of Illinois, the involuntariness of this confession. But the actual analysis of this drug in the fashion I'm doing it now, I have no independent recollection of having done it because at that time, the argument was, was this a voluntary confession in view of the fact that he was under the influence of the drug. And that is why when Your Honors denied certiorari, we went back and filed a post-conviction petition in the hope, in the course of the state proceedings and the petitioner is here now, in the course of the post-conviction petition, I would then have had the opportunity to have demonstrated to the trial judge that the very drug that had been told him was a normal therapy for narcotic addicts and the withdrawal system was in fact a powerful mediatric that paralyzes the eye muscles, causes amnesia, the loss of the -- of the this limb because hyoscine is said to be an autonomic blocking agent. It had the capacity to separate the Central Nervous System from the ordinary organs of the human body.
Felix Frankfurter: And was this canvass at the post-trial, at the post-conviction proceeding in Illinois?
George N. Leighton: It was not Your Honor and the reason for that was this. The position taken by the State's Attorney was that the decision on writ of error was res judicata and the substance of the Supreme Court opinion on that was that all these questions had been decided.
Earl Warren: But is there -- excuse me?
Felix Frankfurter: Because I -- because I read the quotation of the post-conviction proceedings that they didn't quite (Inaudible) they said that (Inaudible)
George N. Leighton: That's what they -- that's all I understood Your Honor. They said that because we have doctor and new lawyer at criminal law that if a writ of error proceedings have instituted and completed, all the questions which could have been raised are taken within the scope of writ of error and the -- the -- the substance of the opinion of the Supreme Court of Illinois on the post-conviction petition was to tell me that all these questions you're now raising, we decided it anyway.
Felix Frankfurter: Well, I'm -- my comment as elicited was invoked by the quotation in state's brief on page 26 in dealing with the pertinent portion of the order denying post conviction relief and it appears for me, (Inaudible) be guided by that. Apparently, the point that was made was that there was a confusion as to be name of this drug and no mention is made to these other things.
George N. Leighton: Well, but --
Felix Frankfurter: Even assuming -- the Court (Inaudible) they're assuming they could escape the doctrine of reasonable (Inaudible) but it then deals with that point on the merits from which I am referred, there is no other points to get (Inaudible)
George N. Leighton: But if Your Honor will look at the post-conviction petition and the affidavits of this petitioner, the post-conviction -- was much broader than this narrow conclusion reached by --
Felix Frankfurter: Where you at post-conviction in Illinois offer to introduce new evidence?
George N. Leighton: Yes, Your Honor.
Felix Frankfurter: Did you make that offer at that point?
George N. Leighton: Yes, Your Honor.
Felix Frankfurter: And if it was refused -- you were refused to make this pharmacological proof?
George N. Leighton: That's right Your Honor, on a motion to dismiss by the State's Attorney. The motion to dismiss in a post-conviction and petition had the same effect as any motion to dismiss, affirmative allegations of petition appealing and the motion dismissed by the State's Attorney was sustained and then I took a write of error to Supreme Court of Illinois and then they wrote this memorandum opinion. Now, I may pause here to say --
Felix Frankfurter: Well, have you -- did you -- but only to be a stickler to the murder case likely the state, but did you presented -- one of the questions presented that you weren't allowed in the post-conviction proceedings to introduce claimed relevant testimony?
George N. Leighton: I'm sorry. I didn't --
Felix Frankfurter: Did you raise one of the questions that we had to consider this question that you were shut off from introducing relevant evidence in the post-conviction proceeding of Illinois?
George N. Leighton: Well, if --
Felix Frankfurter: They don't have to give post-conviction proceedings subject to the Constitution.
George N. Leighton: That's right.
Felix Frankfurter: But if they do what you're now saying is that you were denied the due process in not being allowed to introduce relevant evidence, isn't that right?
George N. Leighton: That's the effect of it.
Felix Frankfurter: Yes, but there was no such question presented by you.
George N. Leighton: In the --
Felix Frankfurter: Here, here.
George N. Leighton: In the course of these proceedings.
Felix Frankfurter: Yeah.
George N. Leighton: Well, but the habeas corpus application contained all those allegations. In our habeas corpus petition, all these facts were alleged including the -- the reliance upon this doctrine by the Illinois Supreme Court and we raised that question in the -- in the habeas corpus application and that is one of my -- my complaints about the dismissal of the petition for habeas corpus in the District Court.
Felix Frankfurter: I've questioned all this because I feel as I do about Layer and I notice while you drew a defense from Justice Schaffer on the ground that the administration of the drug in and on of itself destroyed -- rendered the confession not voluntary. There's no suggestion by him in his dissent about the Layer situation.
George N. Leighton: That's true Your Honor.
Felix Frankfurter: Because if that's -- I say again, I'm so alert about that problem that I had troubled you with these specific questions.
George N. Leighton: I understand Your Honor.
Earl Warren: Mr. Leighton, may I ask you this? Did I understand you that (Inaudible) about 225 in the (Inaudible) heroin.
George N. Leighton: Heroin, that's right.
Earl Warren: And after his arrest, he was not questioned at all until about 8:45 (Inaudible)
George N. Leighton: Well, may I say Your Honor. When I said a moment ago, there's nothing crucial.
Earl Warren: Yeah, that's what (Voice Overlap)
George N. Leighton: He was questioned just briefly and then he was --
Earl Warren: (Voice Overlap)
George N. Leighton: That's right.
Earl Warren: Now, what I wanted to ask is this. Is there anything in the record to indicate how long it would be equitable a man took the dosage such as he took prior from his arrest before he would show these withdrawal symptoms and the (Inaudible)
George N. Leighton: Well, the --
Earl Warren: -- the substance as the record seems to show (Inaudible)
George N. Leighton: Yes.
Earl Warren: And 8:45 or 9:00 when the district attorney was waiting for him in the other room.
George N. Leighton: The only testimony, the only evidence is the testimony of Dr. Mansfield who claimed some familiarity with the matter, he diagnosed the petitioner and found he was suffering from withdrawal symptoms, and his testimony appears first on page 214 of the type written record and again on pages -- beginning with the pages of 975 of the record before the jury and there seemed to be no question to mind of Dr. Mansfield that this petitioner was suffering a normal withdrawal symptom reaction at the time he examined him. And I assume from this that the time that he reacted in this fashion is the normal time to be expected from a self-inflicted injection, say about 12:00 or the day before, you see.
Potter Stewart: This is about 20 hours.
George N. Leighton: About 20 hours and no one seemed to question -- there seemed to be no dispute here that this petitioner was in the withdrawal symptom and that it was normal under the circumstances.
Felix Frankfurter: And what you're -- what you're putting to the Court is that the police officer with such lay knowledge -- as knowledge to be acquired as the laymen about condition of -- of narcotic addicts would know roughly speaking that within 20 hours the withdrawal symptoms would manifest themselves.
George N. Leighton: Yeah.
Felix Frankfurter: That he also knew -- he also knew that relief would be required by a doctor. That he also knew that -- that a doctor would examine him, he would examine him, but he would give him this drug which had the deleterious effect and that the sum total of all these was the pre-arrangement that getting him in a condition of mind which precluded a voluntary emission of words, is that right?
George N. Leighton: That's right Your Honor.
Felix Frankfurter: That's the case you make.
George N. Leighton: That's right. Now, -- I'm sorry.
Felix Frankfurter: (Inaudible) from cases, the record sustains you.
George N. Leighton: Yes, it would. But may I say Your Honor? If I made a quote some words you uttered recently that to a man in prison, and I may paraphrase it, it makes no difference to him whose liberty is taken that is a result of a professional incompetence or professional malice. Now, if you look at the record carefully as Your Honor observed recently, one who's held in secret custody can never prove by evidence which we otherwise would take us persuasive, what took place behind the closed door, one of the vices of secrete interrogation. Now --
Felix Frankfurter: That's in cases where the interrogation in and of itself --
George N. Leighton: Yes.
Felix Frankfurter: -- precludes assuming that man is (Inaudible) or he's in a position of his packaging.
George N. Leighton: Yes.
Felix Frankfurter: But here, that is ruled out so far as length of time is concerned.
George N. Leighton: That's right.
Felix Frankfurter: And your main position as I understand is that the administration of this drug has such as physiological effect upon the human faculty that what takes place during the period of its operation is not the will at any true sense -- in any meaningful sense (Inaudible)
George N. Leighton: That's right Your Honor
Felix Frankfurter: -- which is a very different case --
George N. Leighton: That's right.
Felix Frankfurter: -- from concocting a scheme whereby it should be put into that (Voice Overlap)
George N. Leighton: That's right. Now Your Honor, that the point that I can't escape about this case is this and it occurred to me, I don't want to sound fictitious, but you see although this was New Year's Day, this was not a party celebrating New Year with Charley Townsend. They were there for this whole purpose and this was the purpose of everybody concerned on New Year's Day at the second police district. The reporter, he wasn't there admitted to record celebration of New Year festivities. He was there to record a confession. If there wasn't a confession, anticipated, if Your Honor please --
Felix Frankfurter: But wouldn't any -- wouldn't any district attorney who had the suspect -- a suspect as to murder beyond the alert and make preparations in the hope and or expectation even that he might need a stenographer, that he ought to be on the job. I don't see anything sinister about that Mr. Leighton.
George N. Leighton: Not sinister Your Honor, but merely indicative of what was in mind of all persons concerned you see. Now, when the doctor is called, this was not an act of humane kindness towards Charley Townsend. They wanted Charley Townsend to get out to this distress condition so he could answer questions. In fact, Mr. Janega testified and his testimony is in the record without contradiction that when he first saw Townsend, Townsend would not answer question because he couldn't. His testimony appearing on page 439 of the type written record in on and that he asked the officer to get the doctor and the doctor said -- I mean the officer said -- Cagney said, “I've already called the doctor.” My point is this. If you look at what was going on and fit it into the scheme of what was the objectives in mind of all these polices officers and public officials, they only had one thing in mind to extract by interrogation, questions that will clear up these unsolved felonies.
Felix Frankfurter: But am I wrong in the thinking Mr. Leighton that if they had not summoned a doctor as he requested, if they had not given a medical release and then by sheer (Inaudible) is his pain get well through with it, yes I did it but you would then not only would but I should think it would be your duty almost to say that a man in that distressing -- distressful painful condition would not a man fit to make any utterance so that when you say they didn't do it for humanitarian reasons like most human conduct, there maybe conflicts of consideration, I should think that's a far cry from saying this was a concocted arrangement.
George N. Leighton: Well, may I say this Your Honor. The courts below have taken the view that it was not a concocted arrangement. All I'm saying is that when you look at the totality of circumstances that the only thing they were there for was to take a confession from Charlie Townsend.
Felix Frankfurter: And my question is I think of I have wasted -- I have taking time from your main proposition that the mere administration of drug in and off itself is to vitiate this confession.
George N. Leighton: That's right. That's the point.
Felix Frankfurter: That's your -- that's the point of your brief.
George N. Leighton: That's the point -- that's of the brief. Now --
Speaker: Could I ask you mechanical question?
George N. Leighton: Sure Your Honor.
Speaker: We've got the whole trial record here.
George N. Leighton: That's right, Your Honor.
Speaker: Is there a separate record on the motion to suppress?
George N. Leighton: No. That's whole part of the whole trial proceedings.
Speaker: Would it be possible for you to leave with the clerk the page numbers of the record both on the motion to suppress and on the trial itself that bear upon the issues we've got here.
George N. Leighton: I can Your Honor.
Felix Frankfurter: Were they before the District Court in the habeas corpus proceeding?
George N. Leighton: They were, Your Honor.
Felix Frankfurter: Well, then -- but they didn't come up here, did they?
George N. Leighton: Oh yes, they're here.
Felix Frankfurter: Well then they are here.
George N. Leighton: They are here.
Felix Frankfurter: Then what Justice Harlan is asking is here now.
George N. Leighton: The record is here.
Speaker: Well, the whole record is here. I'm just asking --
Felix Frankfurter: You want the --
George N. Leighton: Specific pages.
Speaker: The mechanical (Voice Overlap)
Felix Frankfurter: Everything is here.
George N. Leighton: Everything is here, Your Honor.
William J. Brennan, Jr.: Mr. Leighton, your time is bleeding and I don't want to burden you but I am very interested in finding what it was you wanted, in the way of additional testimony in the District Court?
George N. Leighton: Well, I wanted an opportunity since the -- the Illinois courts had denied the petition of that opportunity, I want an opportunity to demonstrate the very thing I'm arguing here that this was not a normal -- this was not a normal therapy of narcotic addict --
William J. Brennan, Jr.: In other words, this goes to the gram versus grain.
George N. Leighton: That's right.
William J. Brennan, Jr.: Well, this would have taken what, the form of expert testimony that accepting the testimony of the trial that was gram and not grain.
George N. Leighton: That's right.
William J. Brennan, Jr.: That this would have met 16 times a normal --
George N. Leighton: That's right.
William J. Brennan, Jr.: was that -- was that the extent of the testimony?
George N. Leighton: And also -- also You Honor, the point that I have had difficulty putting over to anybody in this case that the failure of the trial judge to have been adequately informed that this was not a pharmacological drug called hyoscine which the doctors use for certain kind of treatment. This was a drug which in both medical and criminological tolerance was known as the truth serum.
William J. Brennan, Jr.: Well, all of this then goes really to expert testimony not produced in any proceeding in the Illinois.
George N. Leighton: That's right,
William J. Brennan, Jr.: That you wanted to supplement --
George N. Leighton: Yes.
William J. Brennan, Jr.: -- at the hearing before the District Court.
George N. Leighton: That's right Your Honor.
William J. Brennan, Jr.: And is that the extent of it?
George N. Leighton: That's right.
Felix Frankfurter: And this line of evidence was not pursued at the trial itself.
George N. Leighton: It was not. It was sought to be pursued in a post-conviction proceeding and denied. Now, may I say this so the Court may understand the position of petitioner? We take the position that when you look at the records before the District Judge, if we look at the testimony carefully, the District Court erred in denying habeas corpus because if you properly function as Your Honors have said Brown versus Allen, it was duty to do so, if he had made the findings which he should have made, he would have perceived, what I am saying to Your Honors here and what I was trying to say to the Court of Appeals below that it was error to dismiss that petition because it was obvious from all of the evidence that the state courts had misconceived the federal constitutional of rights of this petitioner.
Speaker: What made you the record that you referred -- where you made this proper improvement is denied?
George N. Leighton: In the post-conviction petition and that is -- that's not --
Speaker: No I mean in the hearing, not the allegation to the complaint (Inaudible)
George N. Leighton: In the trial court?
Speaker: No, at the post-conviction hearing. I understood you to say to Justice Brennan that you would made an offer proof which was denied.
George N. Leighton: Oh, I meant to say Your Honor that I -- before the District Judge --
William J. Brennan, Jr.: In the federal habeas corpus.
George N. Leighton: In the federal habeas corpus, yes.
William J. Brennan, Jr.: Yes.
George N. Leighton: Yes, I asked for an opportunity to be heard.
Felix Frankfurter: But you did not --
Speaker: Well, did you order a proof, did you make a tender proof that you said you would like to introduce?
George N. Leighton: No, because the District Judge was to rule on the question whether he was to allow the petitioner a hearing. He never -- we never got to that point, Your Honor.
Speaker: What I'm trying to get at is whether you may either through a formal tender of proof, a proffer proof or by colloquy with the judge where he would focus his mind that you some evidence that had not been offered at the original hearing which you now wanted to offer.
George N. Leighton: Yes. If Your Honor will look at the --
Speaker: What page?
George N. Leighton: In the brief -- in the brief of the petitioner, there is a reporter proceeding before Judge Igoe and the memorandum opinion of Judge Igoe in which he overruled petitioner's request for a hearing, an opportunity to be heard.
William J. Brennan, Jr.: What page?
Speaker: What page is it?
George N. Leighton: And that is the (Inaudible) Capital A, in the record, it's in the typewritten record, with capital A and on the reporter proceeding.
Speaker: What's the page you're referring to Mr. Leighton or the document that you're (Voice Overlap)
George N. Leighton: I'm referring to the portion of the record marked capital F and there's a reporter proceeding containing the request for rehearing before Judge Igoe. That's the portion that I have reference to you, Your Honor.
Hugo L. Black: Are you referring to your brief?
George N. Leighton: We referred to it --
Hugo L. Black: Where -- where?
George N. Leighton: In the argument portion, and I'm trying to find it now because this is part of the point I make that the Court of Appeals held that the petitioner did not carry the burden of proof and I argue the point that to carry the burden of proof means an opportunity to be heard and that was foreclosed by the ruling of the District Judge. He wouldn't hear petitioner.
Speaker: Could you refer to the part of your brief that you mentioned to Justice Black were you raise this point?
George N. Leighton: Yes, if I may have just a moment.
William J. Brennan, Jr.: I think in 25 and 26, I maybe wrong Mr. Leighton, 25 and (Voice Overlap)
George N. Leighton: That's right. On page 25, on page 25 citing the Court of Appeals' decision and I make specific reference on page 26 to record portion capital F, transcript of proceedings of June 12, 1959 pages 2-31 and 64 and the memorandum order of June 24, 1959 in which the District Court ruled that petitioner would not be heard and that he was going to pass on the matter of solely the state court records and he did.
William J. Brennan, Jr.: Do we have those transcripts?
George N. Leighton: These are here Your Honor.
William J. Brennan, Jr.: In typed form?
George N. Leighton: They are in typed form.
Felix Frankfurter: I've tried to clarify this to myself. I think when Justice Harlan was speaking some of the cross purposes, what you've just said you had formally presented namely that the District Court in the habeas corpus proceeding misconceived the scope of his reviewing power.
George N. Leighton: Precisely, Your Honor.
Felix Frankfurter: But I understood Justice Harlan to ask you and what interested me also is whether you specifically, whether you made a specific offer of proof that in the -- that there was a factual in the case of pharmacological factors which for one reason or other, it's not emerge at the trial, had not been before the Supreme Court of Illinois and yet, from your point of view, goes to the basic vice of the conviction, namely that a -- that a -- what do they call it, the portion (Inaudible), a dosage was given.
George N. Leighton: That's right.
Felix Frankfurter: -- which in and off itself has translated to -- to disempower, to really disable any human being particularly (Inaudible), to be in a state of mind whereby a confession had voluntary (Inaudible)
George N. Leighton: That's right, Your Honor.
Felix Frankfurter: So that there's difference between saying, which for me there's difference in the legal proposition that broadly speaking, the District Court wasn't following what you conceive to be Brown v. Allen standard and Justice Harlan's specific question as to whether this -- this item of evidence was by you specifically in terms offered to anybody, to any court, either post conviction court or later in the federal court.
George N. Leighton: I never was given a chance. We never got to the point where the offer of proof --
Felix Frankfurter: Well, although there's a chance to make a court list to an offer of evidence and having rejected.
George N. Leighton: Well, I pointed out to him in the course of the argument various times with period and in the brief we filed in, incidentally Justice Harlan, the brief that we filed before the District Judge is here and that point is urged upon the District Judge.
Speaker: I'm not trying to quarrel with you. All I'm getting at is this. Obviously, new counsel as you are coming in, capital case as it turned -- defined that everything that he contend of what should be said.
George N. Leighton: That's right Your Honor.
Speaker: In other hand, the point as you are making now that you are precluded from offering evidence which you stated that this vital evidence is also important. As I understand you do have pointed that at any point in the habeas corpus proceedings where you were present that you said here, I've got witness X to witness V or whatever evidence you have that I want to put on now to show what I contend, you did not do that.
George N. Leighton: No, because I never got to that point.
Speaker: But you never made the proffer?
George N. Leighton: That's -- that's right. I never made the proffer. That is correct. Now, I like to just in closing with the time allowed --
William J. Brennan, Jr.: I think we keep (Inaudible) quite importantly Mr. Leighton.
George N. Leighton: Yes, Your Honor.
William J. Brennan, Jr.: I gather you filed the petition.
George N. Leighton: Yes.
William J. Brennan, Jr.: Did you go before Judge Igoe at anytime?
George N. Leighton: Yes Your Honor, we did.
William J. Brennan, Jr.: What happened before Judge Igoe in respect of what proceedings should be followed on the petition, what did happen?
George N. Leighton: First time, we appeared before judge he dismissed the petition summarily. We came before --
William J. Brennan, Jr.: Any argument?
George N. Leighton: Oh yes, there were arguments. He wouldn't listen at all. We came before this Court and Your Honors vacated to Judge Igoe's dismissal of the petition because he had not followed Jennings versus Ragan. And upon the vacature of that first order of dismissal, we went back before Judge Igoe, I then argued before Judge Igoe and that is shown in the report of proceedings Mr -- I'm sorry, I forgot it, Mr. Hladis had just handed to me. I then argued before Judge Igoe that we were entitled to plenary hearing with an opportunity to be heard including witnesses.
William J. Brennan, Jr.: By means of -- meaning of why when you said that?
George N. Leighton: I mean that I requested it in terms of motion, I requested it then in argument against the State's Attorney motion to dismiss the petition a second time.
Felix Frankfurter: You claimed you could rip open the whole proceedings, that what you claim?
George N. Leighton: Sir?
Felix Frankfurter: You claim that you could rip open the whole proceeding.
George N. Leighton: That's right, and he wouldn't go to that point. He finally ruled one day after we -- audit before him that he had read this state court records and he issued memorandum on it and he passed specifically on the request for an opportunity to be heard. In the memorandum order of June 24, he specifically passed on that request. At that point you see, I not had been given a chance to be heard, having urged for the opportunity to be heard and knowing what witnesses I have to produce but being denied the opportunity, we then took the appeal which is now before Your Honors.
Felix Frankfurter: Well therefore, it is important for us if I may so to see exactly what your case you made out in this request that you called it to be heard --
George N. Leighton: Yes.
Felix Frankfurter: -- in order to determine whether Judge Igoe was justified under the remand to say, “I don't have go outside, the record made in the state court,” isn't right?
George N. Leighton: Yes, it is important.
Felix Frankfurter: And he compared your -- your petition, your generalized allegation as to why you're in the District Court.
George N. Leighton: That's right.
Felix Frankfurter: (Inaudible) have taking place to the state courts through which the trial, the affirmance by the Supreme Court of Illinois, the post-conviction hearing and said, “This is within Brown and Allen for me to rest on the state proceedings. I don't have to have a de nova hearing."
George N. Leighton: That's right, Your Honor and then made no specific findings of fact or law. Thank you.
Earl Warren: Mr. Leighton, you (Inaudible)
George N. Leighton: Thank you Your Honor.